Case 5:17-cr-00560 Document 313 Filed on 12/17/18 in TXSD Page 1 of 6
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               December 17,
                                                                        14, 2018
                                                                David J. Bradley, Clerk
Case 5:17-cr-00560 Document 313 Filed on 12/17/18 in TXSD Page 2 of 6
Case 5:17-cr-00560 Document 313 Filed on 12/17/18 in TXSD Page 3 of 6
Case 5:17-cr-00560 Document 313 Filed on 12/17/18 in TXSD Page 4 of 6
Case 5:17-cr-00560 Document 313 Filed on 12/17/18 in TXSD Page 5 of 6
Case 5:17-cr-00560 Document 313 Filed on 12/17/18 in TXSD Page 6 of 6
